DENY and Opinion Filed May 24, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00801-CV

IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY AND
                  LATINA FOSTER, Relators

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00179-E

             MEMORANDUM OPINION ON REHEARING
                Before Justices Osborne, Reichek, and Smith
                         Opinion by Justice Smith
      On the Court’s own motion, we withdraw our opinion and order of April 12,

2021. The following is now the opinion of the Court.

      Before the Court are relators’ petition for writ of mandamus, real party’s

response, and relators’ reply to the response. Relators contend they are entitled to

mandamus relief because the trial court abused its discretion by denying their special

exceptions complaining about real party’s failure to plead a claim for breach of

contract, and by failing to quash relator Latina Foster’s deposition and limit the

scope of discovery because Foster’s deposition and any additional discovery

regarding relators’ handling of the claim are premature. Entitlement to mandamus
relief requires relators to show both that the trial court clearly abused its discretion

and that relators have no adequate appellate remedy. In re Prudential Ins. Co., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Although we question the

scope of the identified deposition topics and discovery requests, based on relators’

arguments and the record, we conclude relators have failed to show a clear abuse of

discretion. Further, in light of the Texas Supreme Court’s recent opinion in In re

State Farm Mutual Automobile Insurance Company, No. 19-0791, 2021 WL

1045651 (Tex. Mar. 19, 2021) (orig. proceeding), the trial court did not abuse its

discretion by denying relators’ special exceptions. Id. (concluding insurer not

required to plead a breach of contract claim to recover for extra-contractual claims).

      According, we deny relators’ petition for writ of mandamus.




                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE

200801F.P05




                                          –2–